Exhibit 10.1
ENTERPRISE PRODUCTS COMPANY
2005 EPE LONG-TERM INCENTIVE PLAN
(amended and restated as of February 23, 2010)
     SECTION 1. Purpose of the Plan. The Enterprise Products Company 2005 EPE
Long-Term Incentive Plan (the “Plan”) is intended to promote the interests of
Enterprise Products Company (formerly named EPCO, Inc.), a Texas corporation
(the “Company”), Enterprise GP Holdings L.P., a Delaware limited partnership
(the “Partnership”), and EPE Holdings, LLC, the general partner of the
Partnership (“General Partner”) by encouraging directors and employees of the
Company and its Affiliates who perform services for the Partnership, the General
Partner or their Affiliates to acquire or increase their equity interests in the
Partnership and to provide a means whereby they may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Partnership and Enterprise Products Partners L.P., and to encourage them
to remain with the Company and its Affiliates and to devote their best efforts
to the business of the Company, the General Partner and the Partnership.
     SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Unit Appreciation Right, a Restricted Unit, a
Phantom Unit or DER granted under the Plan.
     “Board” means the Board of Directors of the General Partner.
     “Committee” means such committee of the Board appointed by the Board to
administer the Plan or, if none is appointed, the Board.
     “DER” means a contingent right to receive an amount of cash equal to all or
a designated portion (whether by formula or otherwise) of the cash distributions
made by the Partnership with respect to a Unit during a specified period.
     “Director” means a “non-employee director”, as defined in Rule 16b-3, of
the General Partner.
     “Employee” means any employee of the Company or an Affiliate; provided that
for purposes of issuing Options or Unit Appreciation Rights, “subsidiary” means
any entity in a chain of entities in which the Partnership has a “controlling
interest” within the meaning of Treas. Reg. Section 1.414(c)-2(b)(2)(i), but
using the threshold of 50 percent ownership wherever 80 percent appears.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of Fair Market Value
is required to be made hereunder, the determination of Fair Market Value shall
be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.

-1-



--------------------------------------------------------------------------------



 



     “Participant” means any Employee or Director granted an Award under the
Plan.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.
     “Phantom Unit” means a notional or phantom unit granted under the Plan
which entitles the holder to receive one Unit upon vesting.
     “Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability, if any,
established by the Committee under the Plan.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Unit” means a Common Unit of the Partnership.
     “Unit Appreciation Right” or “UAR” means an Award that, upon exercise or
vesting, as provided in the Award agreement, entitles the holder to receive the
excess, or such designated portion of the excess not to exceed 100%, of the Fair
Market Value of a Unit on the exercise or vesting date, as the case may be, over
the exercise or grant price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.
     SECTION 3. Administration. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.
     SECTION 4. Units Available for Awards.
     (a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
250,000. To the extent an Award is forfeited or otherwise terminates or is
canceled without the delivery of Units, then the Units covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Awards may be granted. If any Award is exercised and less
than all of the Units covered by such Award are delivered in connection with
such exercise, then the Units covered by such Award which were not delivered
upon such exercise shall again be Units with respect to which Awards may be
granted. Units withheld to satisfy tax withholding obligations of the Company or
an Affiliate shall not be considered to have been delivered under the Plan for
this purpose.

-2-



--------------------------------------------------------------------------------



 



     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate (including, without limitation, the Partnership) or
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion. If, at the time of exercise by a Participant of all
or a portion of such Participant’s Award, the Company determines to acquire
Units in the open market and the Company is prohibited, under applicable law, or
the rules and/or regulations promulgated by the Securities and Exchange
Committee or the principal securities exchange on which the Units are traded or
the policies of the Company or an Affiliate, from acquiring Units in the open
market, delivery of any Units to the Participant in connection with such
Participant’s exercise of an Award may be delayed until such reasonable time as
the Company is entitled to acquire, and does acquire, Units in the open market.
     (c) Adjustments. In the event the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.
     SECTION 5. Eligibility. Any Employee or Director who performs services for
the Partnership or the General Partner shall be eligible to be designated a
Participant.
     SECTION 6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.
     (i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, but may
not be less than 100% of the Fair Market Value per Unit as of the date of grant.
     (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which any payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the Company, a “cashless-broker” exercise (through
procedures approved by the Company), other property (including, with the consent
of the Committee, the withholding of Units that may otherwise be delivered to
the optionee upon the exercise of the Option), or any combination thereof,
having a value on the exercise date equal to the relevant exercise price.
     (iii) Term. Each Option shall expire as provided in the grant agreement for
such Option.
     (b) Restricted Units. The Committee shall have the authority to determine
the Employees and Directors to whom Restricted Units shall be granted, the
number of Restricted Units to be granted to each such Participant, the period
and the conditions (if any) under which the Restricted Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals or other criteria, and such
other terms and conditions as the Committee may

-3-



--------------------------------------------------------------------------------



 



establish with respect to such Award, including whether any distributions made
by the Partnership with respect to the Restricted Units shall be subject to the
same forfeiture and other restrictions as the Restricted Unit. If distributions
are so restricted, such distributions shall be held by the Company, without
interest, until the Restricted Unit vests or is forfeited with the retained
distributions then being paid or forfeited at the same time, as the case may be.
Absent such a restriction on distributions in the grant agreement, Partnership
distributions shall be paid currently to the holder of the Restricted Unit
without restriction.
     (c) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the Phantom
Units may become vested or forfeited, and such other terms and conditions as the
Committee may establish with respect to such Award. Upon or as soon as
reasonably practical following the vesting of each Phantom Unit, the Participant
shall be entitled to receive payment thereof in a single lump sum no later than
the fifteenth (15th) day of the third (3rd) month following the date on which
vesting occurs and the restrictions lapse. Should the Participant die before
receiving all amounts payable hereunder, the balance shall be paid to the
Participant’s estate by this date.
     (d) DERs. The Committee shall have the authority to determine the Employees
and Directors to whom DERs shall be granted, the number of DERs to be granted to
each such Participant, the period during which the Award remains subject to
forfeiture, the limits, if any, or portion of a DER that is payable, the
conditions under which the DERs may become vested or forfeited, and such other
terms and conditions as the Committee may establish with respect to such Award.
To the extent DER’s are subject to any payment restrictions, any amounts not
previously paid shall be paid to the Participant at the time the payment
restrictions lapse. Such amounts shall be distributed in a single lump sum no
later than the fifteenth (15th) day of the third (3rd) month following the date
on which the payment restrictions lapse. Should the Participant die before
receiving all amounts payable hereunder, the balance shall be paid to the
Participant’s estate by this date.
     (e) UARs. The Committee shall have the authority to determine the Employees
and Directors to whom UARs shall be granted, the number of Units to be covered
by each grant, the exercise price therefor and the conditions and limitations
applicable to the exercise of the UAR, and such additional terms and conditions
as the Committee may establish with respect to such Award.
     (f) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
     (ii) Limits on Transfer of Awards.
     (A) Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
     (B) No Award and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

-4-



--------------------------------------------------------------------------------



 



     (iii) Unit Certificates. All certificates for Units or other securities of
the Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     (iv) Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, services
or such minimal cash consideration as may be required by applicable law.
     (v) Delivery of Units or other Securities and Payment by Participant of
Consideration. No Units or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award grant agreement (including, without limitation, any
exercise price or required tax withholding) is received by the Company. Such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, cash, withholding of
Units, “cashless-broker” exercises with simultaneous sale, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the fair market value of any such property so
tendered to, or withheld by, the Company, as of the date of such tender, is at
least equal to the full amount required to be paid to the Company pursuant to
the Plan or the applicable Award agreement.
     SECTION 7. Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:
     (i) Amendments to the Plan. Except as required by applicable law or the
rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
     (ii) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change, other than pursuant to Section 7(iii), in any Award shall materially
reduce the benefit to Participant without the consent of such Participant.
     (iii) Adjustment or Termination of Awards Upon the Occurrence of Certain
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria (if any) included in, Awards in recognition of
unusual or significant events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the General Partner or the Partnership (as
determined by the Committee), whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
     SECTION 8. General Provisions.
     (a) No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
recipient.

-5-



--------------------------------------------------------------------------------



 



     (b) Termination of Employment. For purposes of the Plan, unless the Award
agreement provides to the contrary, a Participant shall not be deemed to have
terminated employment with the Company and its Affiliates or membership from the
Board until such date as the Participant is no longer either an Employee of the
Company or an Affiliate or a Director, i.e., a change in status from Employee to
Director or Director to Employee shall not be a termination.
     (c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain a Director, as applicable. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award agreement. Nothing in the Plan or any Award agreement
shall operate or be construed as constituting an employment agreement with any
Participant and each Participant shall be an “at will” employee, unless such
Participant has entered into a separate written employment agreement with the
Company or an Affiliate.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
giving effect to principles of conflicts of law.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer or such Units or such other consideration might
violate any applicable law or regulation, the rules of any securities exchange,
or entitle the Partnership or an Affiliate to recover the same under Section
16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
     (g) No Trust or Fund Created; Unsecured Creditors. Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or the Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and any such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated, without the
payment of any consideration therefor.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units or other property) of any applicable taxes payable in respect of the grant
of an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or the Affiliate to satisfy its
withholding obligations for the payment of such taxes.

-6-



--------------------------------------------------------------------------------



 



     (k) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.
     (l) Participation by Affiliates. In making Awards to Employees employed by
an Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
     SECTION 9. Term of the Plan; Limited Partner Approval. The Plan shall be
effective on August 22, 2005, which was the date of its approval by the holders
of a majority of the limited partner interests in the Partnership, and shall
continue until the earliest of (i) all available Units under the Plan have been
paid to Participants, (ii) the termination of the Plan by action of the Board or
the Committee or (iii) the 10th anniversary of the date of the approval of the
Plan (August 22, 2015). However, unless otherwise expressly provided in the Plan
or in an applicable Award agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.
     SECTION 10. Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements (“Section 409A”),
that Plan provision or Award will be reformed to the extent practicable to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award or
require the consent of the Participant. Notwithstanding any provisions in the
Plan to the contrary, to the extent that the Participant is a “specified
employee” (as defined in Section 409A of the Code and applicable regulatory
guidance) subject to the six month delay under Section 409A in distributions
under the Plan, no distribution or payment that is subject to Section 409A of
the Code shall be made hereunder on account of such Participant’s “separation
from service” (as defined in Section 409A of the Code and applicable regulatory
guidance) before the date that is the first day of the month that occurs six
months after the date of the Participant’s separation from service (or, if
earlier, the date of death of the Participant or any other date permitted under
Section 409A of the Code and applicable regulatory guidance). Any such amount
that is otherwise payable within the six-month period following the
Participant’s separation from service will be paid in a lump sum without
interest.

-7-